Citation Nr: 1719203	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  04-07 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a qualifying chronic disability, to include undiagnosed illness or medically unexplained chronic multisymptom illness, manifested by bilateral elbow pain and bilateral hip pain.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) and joint space narrowing of the right knee (right knee disability).

3.  Entitlement to an initial rating in excess of 10 percent for DJD and joint space narrowing of the left knee (left knee disability).

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (psychiatric disorder).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1971 to February 1998.  The Veteran was awarded the Legion of Merit, the Southwest Asia Service Medal with two Bronze Service Stars, and the Bronze Star Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (Board) from June 2002 and October 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was before the Board in March 2008, June 2012, and April 2016, when it was remanded for additional development.  Unfortunately, for the reasons below another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The April 2016 remand instructed the RO to obtain outstanding VA medical records from July 2008 forward; obtain medical records from military facilities in Bethesda Maryland from May 2010 forward; obtain the Veteran's TRICARE records; obtain a supplemental opinion regarding the Veteran's claim for a qualifying chronic disability; provide the Veteran new examinations regarding his knee and psychiatric claims; and readjudicate the claims.

In May 2016 the RO obtained outstanding VA medical records from March 2010 to present, and included a memorandum certifying that treatment records from July 2008 to March 2010 did not exist.  See November 10, 2016 VA Form 27-0820.  The RO sent the Veteran a letter and VA Form 21-4142 requesting he authorize the release of medical records, including those records of treatment through TRICARE.  The Veteran returned a completed VA Form 21-4142 for the WRNMMC, and the RO made two attempts to obtain records, but did not receive a response prior to issuing a November 2016 Supplemental Statement of the Case.  However, in December 2016, records from the WRNMMC were received.  These records were not reviewed by the RO prior to adjudicating the Veteran's appeal, nor were they subject to review by the VA examiner.  Thus, remand is necessary for the RO to consider the records in adjudicating the Veteran's claims.

The RO obtained medical opinions regarding the Veteran's claim for an undiagnosed illness in May 2016, June 2016, and July 2016.  The July 2016 clinician opined that the Veteran did not have a diagnosis or pathology of the bilateral elbows or hips, and that the Veteran's reports of pain did not represent an unexplained chronic multisymptom illness.  The clinician observed that the February 2010 nuclear medicine bone scan results showing findings consistent with degenerative changes in the elbows and hips were not specific enough to identify DJD.  However, the purpose of this inquiry is to determine whether the Veteran's reported symptoms of pain in his elbows and joints represent an undiagnosed illness, not simply whether the Veteran has DJD in those joints.  As the clinician's opinion is not responsive to the Board's inquiry, additional medical clarification is required.

The Veteran's last psychiatric examination was performed in 2005, and his last knee examination was performed in March 2010.  As the Veteran and his representative have asserted the Veteran's conditions are more severe than the current record reflects, contemporaneous examinations for these claims are warranted.  See March 2016 VA Form 646.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to an appropriate clinician to obtain an opinion.  The clinician is requested to review the claims folder, to include this remand.  If the clinician determines that an examination is required in order to provide the requested opinion, one should be scheduled.

Following review of the claims file, with specific attention given to the February 2010 bone scan results, December 2012 VA examination results, and May, June, and July 2016 VA opinions, the clinician must opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's reported bilateral elbow pain and bilateral hip pain symptoms are manifestations of an undiagnosed illness associated with exposure to environmental hazards in the Persian Gulf.  The rationale for all opinions expressed must be provided.  

2.  Afford the Veteran a VA examination by an appropriate examiner, to determine the current nature and severity of his psychiatric disorder.  The Veteran's file should be forwarded to the examiner for review.    

3.  Afford the Veteran a VA orthopedic examination to determine the severity of his service-connected right and left knee disabilities.  The Veteran's file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed. 

**The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.**  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  The examiner should report the Veteran's range of motion in terms of degrees in terms of flexion and extension, and should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  

The examiner should specify the point during motion that the Veteran experiences pain.  The examiner's report should include a description of the above factors that pertain to functional loss due to the right and left knee disabilities that develop on repetitive use or during flare-up, and to the extent possible offer that description in terms of degrees of range of motion.   

4.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

5.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last supplemental statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

